FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 01/06/2021 in which claims 11 and 13 were previously canceled; claim 12 was previously withdrawn; and claim 5 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-10 and 14-16 are under examination.

Withdrawn Objection
	The objection to claim 5 for informality relating to improper Markush language, is withdrawn, in view of Applicant’s amendment to claim 5.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al (2 February 2012; US 2012/0027826 A1) in view of Man et al (22 March 2012; US 2012/0070388 A1) and Ansmann et al (22 May 2001; US 6,235,702 B1).
This rejection is maintained.
Regarding claim 1, Strauss teaches a free-flowing microemulsion concentrate for impregnating cosmetic wipes comprising an alkyl and/or alkenyl glycoside having 6 to 22 carbons in the alk(en)yl radical; a monoester of glycerol with a C6-C22 fatty acid; an oil such as esters of linear C6-C22-fatty acids with linear or branched C6-C22-fatty 
However, Strauss does not teach the amounts of amphoacetate and polyol of claim 1.	
Regarding the amphoacetate of claim 1, Man teaches a  microemulsion concentrate comprising surfactants, cosurfactants, an oil and water, wherein one of the surfactants is an amphoteric surfactant such as amphoacetates in an amount of about 2 to about 10 wt% of the emulsion concentrate (abstract; [0010], [0013], [0047], [0049] and [0072]-[0078]).
It would have been obvious to one of ordinary skill in the in art include amphoacetate in the emulsion concentrate in amount of about 2 to about 10 wt%, as well as, optimize the amounts of monoester of glycerol with C6-C22 fatty acid and water in the emulsion concentrate, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because as discussed above, Man provided the guidance for including amphoacetate as the amphoteric surfactant in in amount of about 2 to about 10 wt%, and Strauss teaches the amounts of monoester of glycerol with C6-C22 fatty acid and water in the concentrate can be optimize to amounts of 1 to 10% by weight for monoester of glycerol with a C6-C22 fatty acid and less than or equal to 20% by weight for the water. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the concentrations of amphoacetate, monoester of glycerol with a C6-C22 fatty acid and water in the emulsion concentrate would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding the amount of polyol of claim 1, Ansmann teaches a free-flowing concentrated aqueous pearlescent composition comprising an oil such as a wax, emulsifiers such as an alkyl mono- and oligoglycoside, polyol and water, wherein the emulsifiers such as an alkyl mono- and oligoglycoside can be present in the 
It would have been obvious to one of ordinary skill in the art to optimize the concentration of polyol in the emulsion concentrate of Strauss to a higher amount of 25 to 40 wt%, per guidance from Ansmann, and produce claimed invention. One of ordinary skill in the art would have been motivated to do so because Strauss and Ansmann are common drawn to free-flowing emulsion concentrates, and Ansmann provided the guidance for optimizing the concentration of polyol to an amount higher than 20% by weight by teaching that the concentration of polyol in a free-flowing emulsion concentrate can be low as 0.1% by weight to as high as 40% by weight. The amount parameter for polyol as taught by Ansmann not only overlaps the polyol parameter of Strauss, but the polyol parameter of the claimed invention. Thus, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the concentration of polyol in the emulsion concentrate would have been obvious before the effective filing date of Applicant’s invention. See MPEP 2144.05 (I)-(II).
Regarding claim 2, Strauss teaches lauryl glucoside as the alkyl and/or alkenyl glycoside ([0082]; Table 1)
Regarding claim 3, Strauss teaches glyceryl oleate as the monoester of glycerol with a C6-C22 fatty acid ([0126]; Table 1).
Regarding claims 4 and 5, Strauss teaches esters of linear C6-C22-fatty acids with linear or branched C6-C22-fatty alcohols, esters of branched C3-C13-carboxylic acids with linear or branched C6-C22-fatty alcohol or linear C6-C12 dialkyl ether as the oil ([0044]-[0062]).
Regarding claim 7, Strauss teaches the emulsion concentrate further contains additives such as preservatives and perfume oils ([0152]).
Regarding claim 8, Strauss teaches the content of water in the emulsion concentrate is equal to 20 weight % ([0128]).
Regarding claims 9 and 10, Strauss teaches the emulsion concentrate comprises 1 to 10% by weight of the alkyl and/or alkenyl glycoside, about 1 to 10% by weight of the monoester of glycerol with a C6-C22 fatty acid, 15 to 40% by weight of oil, less than or equal to 20% by weight of water, and less than or equal to 25% by weight of additives such as preservatives and perfume oils ([0022]-[0029], [0037], [0048]-[0064], [0065]-[0083], [0121]-[0128], [0131]-[0151], [0219]-[0231]; Tables 1 and 3). Man provided the guidance for including amphoacetate as the amphoteric surfactant in amount of about 2 to about 10 wt% of the emulsion concentration ([0010], [0013], [0047], [0049] and [0072]-[0078]).
Regarding claims 14 and 15, Strauss in view of Man teaches a cosmetic agent for impregnating a cosmetic wipe comprising the microemulsion concentrate, water and 
Regarding claim 16, the emulsion concentrate of Strauss does not contain any vegetable oil (Table 1), thereby is free from vegetable oil.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strauss et al (2 February 2012; US 2012/0027826 A1) in view of Man et al (22 March 2012; US 2012/0070388 A1) and Ansmann et al (22 May 2001; US 6,235,702 B1), as applied to claim 1 above, and further in view of Chen et al (26 December 2000; US 6,165,955).
This rejection is maintained.
The emulsion concentrate of claim 1 is discussed above.
However, Strauss, Man and Ansmann do not teach the amphoacetate of claim 6.
Regarding claim 6, Chen teaches microemulsion concentrate for adding into personal care and beauty care products comprising amphoteric surfactants including amphoacetate such as sodium cocoamphoacetate (column 1, lines 8-11; column 2, lines 65-end to column 3, lines 1-9; column 4, lines 28-end; columns 5 and 6; claims 1 and 18-20).
It would have been obvious to one of ordinary skill in the art include sodium cocoamphoacetate as the amphoteric surfactant in the microemulsion concentrate of Strauss, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Chen provided the guidance to do so by teaching sodium cocoamphoacetate as the suitable amphoacetate to be added as the amphoteric surfactant in the microemulsion concentrate (Chen: column 5, lines 40-end and column 6, lines 1-16). One of ordinary skill in the art would have reasonable expectation of success of including sodium cocoamphoacetate as the amphoteric surfactant in the microemulsion concentrate because Strauss and Man teaches that any amphoacetate is suitable for use as the amphoteric surfactant in the microemulsion concentrate emulsion (Strauss: [0077]; Man: [0077]) and thus, it would have been reasonably obvious to selected sodium cocoamphoacetate from a list of known prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that the proposed increase in Strauss’s polyol content was contrary to Strauss’s intended purpose and principle of operation. Applicant alleges that the claimed invention requires that a1):a6) ratio to be from 1:1.25 to 1:8 based on its individual ranges and in contrast, Strauss’s corresponding A:C ratio must be from 1:09 to 1:1.1, as Strauss teaches that its relative component ratios are essential features to achieving the surprising benefit of free-flowing and pumpable at low temperatures. Thus, Applicant asserted that Strauss teaches away from any proposed modification to increase its polyol content to arrive at the recited ranges for a1) and a6), whether in view of Ansmann or otherwise, as any propose modification to Strauss that is outside the essential A:C range is both contrary to Strauss’s intended purpose and principle of operation. (Remarks, page 7-9).

In response, the Examiner disagrees. While Strauss teaches that the weight ratio of A:C (alkyl and/or alkenyl oligoglycoside to polyol) ratio is from 1:09 to 1:1.1 in the emulsion concentrate, there is no indication in Strauss that this weight ratio of A:C was of criticality in achieving the objective of free-flowing, pumpable at low temperatures and has good storage stability. Indeed, the objective of Strauss was to provide an emulsion concentrate that is free-flowing, pumpable at low temperatures and has good storage stability without the use of ethoxylated substance/raw materials (Strauss: [0038]). In not teach away from increasing its polyol content. 
As such, the proposed modification of Strauss by optimizing the concentration of polyol in the emulsion concentrate of Strauss to an amount higher than 20% by weight per guidance from Ansmann would indeed rendered such modification operable for Strauss intended purpose of a free-flowing and storage stable emulsion concentrates because per Ansmann and as discussed above in the standing 103 rejection, the concentration of polyol in a free-flowing and storage stable emulsion concentrate can be as low as 0.1% by weight to as high as 40% by weight (see 103 rejection, pages 4-5 of this office action) and such emulsion concentration of Ansmann, like Strauss, also does not require the use of ethoxylated raw materials (Ansmann: column 1, lines 60-end to column 2, lines 1-3). 
As such, the Examiner maintains the position that the optimization of the concentration of polyol in the emulsion concentrate of Strauss in view of Ansmann as discussed in the standing 103 rejection would be obvious before the effective filing date of Applicant’s invention.
.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DOAN T PHAN/Primary Examiner, Art Unit 1613